The placement was a proper exercise of the court’s discretion, and it constituted the least restrictive alternative consistent with appellant’s needs and best interests and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). Appellant had already been on probation for a prior delinquency adjudication, but her pattern of unlawful behavior continued to escalate. In addition, she had a very poor academic and attendance record at school, along with behavior problems and inadequate supervision at home. For the same reasons, the length of the placement was not excessive. Concur — Gonzalez, EJ., Tom, Catterson, Richter and Román, JJ.